Citation Nr: 1550980	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  10-24 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an effective date prior to June 3, 1993 for the award of service connection for posttraumatic stress disorder (PTSD) based on clear and unmistakable error (CUE). 

2. Entitlement to service connection for residuals of wound to the top of the head. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1967 to May 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2014 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

This case was previously before the Board in June 2015 when it was remanded for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted in the June 2015 Board Remand, the Veteran filed a timely notice of disagreement as to an October 2014 rating decision pertaining to the issues listed above but was not issued a related Statement of the Case (SOC).  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  There is no evidence in the file suggesting that the SOC has yet been issued.  As such, the Board finds that there has not been substantial compliance with the directives of the June 2015 Board remand, necessitating another remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

The AOJ should issue a statement of the case to the Veteran addressing his claims for an effective date prior to June 3, 1993 for the award of service connection for PTSD based on clear and unmistakable error (CUE) and entitlement to service connection for residuals of wound to the top of the head.  The Veteran must be advised of the time limit for filing a substantive appeal.  38 C.F.R. § 20.302(b). 

Then, only if the appeal is timely perfected, these issues are to be returned to the Board for further appellate consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




